IN RE: Browder, Larry; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Parish Criminal District Court Div. “G” Number 267-061.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s motion for cost of guilty plea transcript filed via certified mail on November 23, 1998. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
MARCUS, J. not on panel.